Citation Nr: 0518747	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2002 rating 
decision, by the Montgomery, Alabama, Regional Office (RO).  

In a decision dated in February 2003, the Board determined 
that new and material evidence had been submitted and 
reopened the veteran's claim of entitlement to service 
connection for asbestosis.  However, the Board determined 
that that further development was required to properly 
evaluate the veteran's claim of service connection for 
asbestosis on the merits.  The Board undertook additional 
development with regard to this issue pursuant to 38 C.F.R. 
§ 19.9(a)(2).  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir.) held that 38 C.F.R. § 19(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in September 2003, the Board remanded the case 
to the RO.  The RO readjudicated the veteran's claim and 
issued a supplemental statement of the case (SSOC) in March 
2005 explaining why his claim was denied.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  Service medical records are negative for any complaints, 
findings, or diagnosis of asbestosis or an asbestos-related 
lung disease.  

3.  The veteran's claims file does not contain competent 
medical evidence of a current diagnosis of asbestosis or 
asbestos-related lung disease.  


CONCLUSION OF LAW

Asbestosis was neither incurred in nor aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In addition, 
VA promulgated regulations to implement the provisions of the 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

Significantly, notice as required by 38 U.S.C.A. § 5103(a) 
must be provided to an appellant before the initial 
unfavorable decision on a claim for VA benefits.  However, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

In a rating action of February 2002, the RO denied the 
veteran's claim of entitlement to service connection for 
asbestosis.  Only after that decision was promulgated did the 
RO, in January 2004, provide notice to the veteran regarding 
what information and evidence is needed to substantiate his 
claim, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claim.  

The Board finds that VA's duties under the law and recently 
revised implementing regulations have been fulfilled.  The 
veteran was provided adequate notice of the evidence needed 
to substantiate his claim.  The discussions in the February 
2002 rating decision appealed, the March 2002 statement of 
the case (SOC), the January 2003 development request, the 
February 2003 Board decision, the September 2003 Board 
remand, and the March 2005 supplemental statement of the case 
(SSOC) (especially when considered collectively) informed him 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran on January 22, 2004, 
were not given prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
transfer and recertification of the case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an SSOC was provided to the appellant.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

Regarding the duty to assist, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating his or her claim.  38 U.S.C.A. § 5103A(a); 
38 C.F.R. § 3.159(c), (d).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  By a letter dated in January 2004, the 
veteran was provided with a detailed list of the types of 
evidence that would substantiate his claim; he was informed 
that it was his responsibility to make sure she provides all 
requested records pertaining to his claim.  During the course 
of this appeal, the RO has obtained and reviewed the evidence 
identified by the veteran as pertinent to his claim.  

In view of these factors, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied, and 
that any failure to have fully complied with these 
requirements before the February 2002 rating decision on 
appeal has not resulted in any prejudice to the veteran, in 
either the development or the merits of his claim, and, 
therefore, any such error was harmless.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  


II.  Factual Background.

The records indicate that the veteran served in the Navy; his 
military occupational specialty was that of a construction 
electrician.  The service medical records, including a 
December 1950 enlistment examination, as well as a September 
1954 separation examination, are negative for any complaints, 
findings, or diagnosis of lung disease.  On separation 
examination, a chest X-ray was normal.  

Of record are several private medical statements, dated from 
September 1996 to December 1999, from doctors indicating that 
the veteran's chest x-rays demonstrated the presence of 
asbestosis.  In a treatment report, dated in September 1996, 
Dr. Castiglioni stated, "I can make the diagnosis of 
asbestosis, within a reasonable degree of medical 
certainty."  In a medical statement, dated in December 1999, 
Dr. Johnson stated that the veteran's naval duties and 
activities were related with asbestos exposure.  In a medical 
statement, also dated in December 1999, Dr. Tuck noted that 
chest x-rays demonstrated the presence of asbestosis; he 
stated that exposure in the Navy was apparently directly 
attributable to that condition.  A VA progress note, dated in 
April 2000, reflects an assessment of asbestosis/asthma and 
emphysema.  

On the occasion of a VA examination in July 2000, the veteran 
indicated that he had exposure to overhead lines while on the 
transport ship for approximately one hundred days.  The 
veteran reported having a chronic cough and wheezing, 
particularly at night.  It was noted that, since his 
discharge from service, the veteran has worked for Pullman 
Standard making boxcars; he was a welder's helper for a few 
years, then a welder, and finally a supervisor.  Following a 
physical examination, the veteran was diagnosed with chronic 
obstructive pulmonary disease (COPD).  A CT scan was ordered 
to evaluate for asbestosis; the impression was normal high-
resolution chest CT.  

Received in October 2000 was a statement from the Navy 
Medical Liaison Office, indicating that there was no way of 
determining to what extent the veteran was exposed to 
asbestos during his Naval service.  It was noted that General 
Specifications for ships during the veteran's period of 
service required heated surfaces to be covered with an 
insulating material, and it was highly probable that asbestos 
products were used to achieve this end.  It was also noted 
that the veteran's occupation was as a Construction 
Electrician (CE); therefore, the probability of exposure to 
asbestosis was probable.  However, a positive statement that 
the veteran was or was not exposed cannot be made.  

Of record is a private treatment report from Dr. James W. 
Ballard, dated in May 2001, indicating that a chest x-ray, 
dated in March 2001, was reviewed for the presence of and 
classification of pneumoconiosis.  Dr. Ballard indicated that 
parenchymal and pleural changes were consistent with 
asbestosis, provided the veteran's exposure history and 
period of latency were appropriate.  

Received in February 2002 were VA progress notes, dated from 
August 2001 to December 2001, reflecting treatment primarily 
for an eye disorder.  During a clinical visit in November 
2001, it was noted that the veteran had a history of asthma, 
bronchitis, and history of exposure to asbestosis.  Following 
a physical examination, the pertinent assessment was asthma 
and bronchitis.  

The veteran was afforded a VA compensation examination in 
August 2001, at which time he complained of shortness of 
breath and cough.  It was noted that he had been seen 
throughout the years by many doctors with different 
diagnoses, including the diagnosis of chronic bronchitis, 
bronchial asthma, pneumonia, and also asbestosis.  While in 
the service, the veteran had to work in buildings where 
asbestos was present and his work was mainly wiring these 
building; he was frequently in dusty areas without 
respiratory protection.  The veteran stated that he was 
unable to have a repeat CT scan of the chest, secondary to 
the history of a stroke.  The examiner indicated that they 
would repeat the chest x-ray, and request that the x-ray be 
interpreted by a B-reader.  However, the veteran failed to 
report for a chest x-ray on August 15, 2001.  The impression 
was asbestos exposure, and chronic bronchitis.  

In September 2003, the Board directed the RO to obtain 
treatment records and chest x-rays from the veteran's private 
physicians.  The Board emphasized that the actual chest x-ray 
films should be requested, rather than the reports. 

Received in March 2004 were private treatment reports, dated 
from April 1999 to July 2003, which show that the veteran 
received ongoing clinical evaluation and treatment for 
several disabilities, including COPD.  A CT of the chest, 
performed in June 2003, was negative; no pleural lesions were 
identified.  Treatment reports, dated in April and December 
1999, reflect diagnostic impression of history of asbestos 
exposure.  Additional treatment reports, dated from September 
1998 through January 2004, reflect ongoing evaluation for 
several disabilities, including bronchitis.  A chest x-ray, 
dated in January 2002, was unremarkable.  

In a supplemental statement of the case dated in March 2005, 
the RO noted that there had been no response from any of the 
doctors to whom requests were made for original x-rays of the 
chest.


III.  Legal analysis.

The veteran contends that he was exposed to asbestos as the 
result of his duties aboard ship while in the Navy, and now 
has asbestosis as a result thereof.  It is maintained that 
service connection for asbestosis is thus warranted.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may obviate 
the need for medical evidence of a nexus between present 
disability and service.  See Savage, 10 Vet. App. at 497.  
The only proviso is that there be medical evidence on file 
demonstrating a relationship between the appellant's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a lay person's observation is 
competent.  

In this regard, the Board notes that the veteran's personnel 
records indicate that he served in the Navy as a Construction 
Electrician; and the Navy Medical Liaison Office has 
determined that exposure to asbestosis was probable.  
Therefore, the Board would concede the veteran may have been 
exposed to asbestos in service.  However, mere exposure to a 
potentially harmful agent is insufficient to be eligible for 
VA disability benefits.  The question in a claim such as this 
is whether disabling harm ensued.  The medical evidence must 
show not only a currently diagnosed disability, but also a 
nexus, that is, a causal connection, between this current 
disability and the exposure to asbestos in service.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The service medical records are negative for complaints, 
findings, or diagnosis of asbestosis or another asbestos-
related disease.  There is no medical evidence of any 
pulmonary disease in service, or afterwards until 
approximately 1996.  The Board acknowledges that there is 
credible evidence of likely exposure to asbestos during the 
veteran's service.  The competent medical evidence of record, 
however, namely the August 2001 VA examination report fails 
to confirm a diagnosis of asbestosis; rather, the impression 
was asbestos exposure.  The Board recognizes that there are 
some medical diagnoses of asbestosis present in the evidence 
of record.  These diagnoses were based upon review of x-ray 
films taken prior to the August 2001 VA examination.  VA's 
attempt to obtain the x-ray films which were interpreted as 
showing the presence of asbestosis were not successful.  
Significantly, a CT scan of the veteran's lungs in August 
2000 specifically to evaluate for asbestosis and emphysema 
resulted in an impression of normal high resolution chest CT.  
A subsequent CT of the chest done in June 2003 was likewise 
negative for asbestosis.  As such, the Board finds that the 
August 2001 VA examination report and the negative CT scans 
cause the evidence to preponderate against the claim for 
service connection.  

Significantly, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110 (West 2002).  Despite the possibility that 
the veteran was exposed to asbestos during his military 
service, there is no competent medical evidence of a current 
diagnosis of asbestosis or another asbestos-related lung 
disease.  In the absence of proof of a present disability 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  See Degmetich v. 
Brown, 104 F.3d 1328, 1331-33 (Fed. Cir. 1997) (claimant must 
have disability at time of application for benefits and not 
merely findings in service).  

With regard to the disability claimed, the Board has 
carefully considered the veteran's statements, and does not 
doubt his sincerity.  He is certainly competent, as a layman, 
to report that as to which he has personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, 
however, competent to offer his medical opinion as to cause 
or etiology of the claimed disability, because there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opinion on matter 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or medical disorders due to exposure to 
asbestos during his service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disorder 
or to establish that any current pulmonary condition is 
etiologically related to prior asbestos exposure.  As such, 
the Board finds that the preponderance of the evidence 
establishes that the veteran does not currently have 
asbestosis, and service connection must be denied.  The 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  


ORDER

Entitlement to service connection for asbestosis is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


